DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1.  The amendment filed 6/22/22 has been entered.
	2. Claims 1-20 remain pending within the application.
	3. The amendments filed 6/22/22 are sufficient to overcome the 35 USC 103(a) rejections of claims 1-20. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 10, 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holm United States Patent Application Publication US 2019/0188288 in view of Graham United States Patent Application Publication US 2017/0177172.
Regarding claim 1, Holm discloses a computer system comprising: one or more processing devices and at least one memory device operably coupled to the one or more processing devices, the one or more processing devices are configured to: 
identify one or more interface systems for one or more facilities, wherein each facility of the one or more facilities includes a centralized computing system (Holm, para [0033], identify the payloads that share the same endpoint); 
capture one or more interface specifications for the respective one or more interface systems (Holm, para [0034], records whether a request to the datastore results in a failed/successful retrieval by a server. In some implementations); 
create one or more JavaScript Object Notation (JSON) data from the one or more interface specifications, wherein each JSON file of the one or more JSON data includes one or more logical properties associated with the respective one or more interface systems (Holm, para [0038], JSON schemas generated per endpoint); 
create one or more JSON data combinations through stitching at least a portion of the one or more JSON files (Holm, para [0071], JSON schema based on a composite payload generated from merging payloads 602-606); and 
establish cloud-based communications between the one or more interface systems and the respective centralized system of the one or more facilities through the one or more JSON file combinations (Holm, para [0117], establish between them connections for submitting requests for schema generation, payload generation, and/or API testing to the schema builder 104, the payload builder 502, and the API tester 570, and returning one or more JSON schemas, one or more generated payloads, and or one or more API test results to the end user clients).  
Holm does not disclose the one or more JSON data are JSON files.
Graham discloses: 
two or more JavaScript Object Notation (JSON) files from the one or more interface specifications, wherein each JSON file of the two or more JSON files includes one or more logical properties (Graham, para [0053], para [0060], processes 2 images with corresponding JSON strings, representing 2 files. The JSON strings contain are related to linear groupings, facings structures, recognized products, and product indicators related to the recognized products); 
create one or more JSON file combinations through stitching at least a portion of the two or more JSON files (Graham, para [0053], para [0058], para [0060], uses the JSON strings to stitch together the images and corresponding JSON strings to generate a JSON string of the final stitched image).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the JSON data to be metadata stored separately with images, based on the teachings of Graham, and then stitching the metadata, JSON strings, together. The motivation for doing so would have been to easily keep track of large sets of information (Graham, para [0005]).

Regarding claim 3, Holm in view of Graham discloses the system of claim 1. Holm additionally discloses wherein the one or more processing devices are further configured to: analyze, serially, each interface specification of the one or more interface specifications; and P202003888US01Page 43 of 50identify the one or more logical properties in each interface specification of the one or more interface specifications (Holm, para [0034-35], analyzes stored data, identifies similarities and groups together shared endpoints).  

Regarding claim 5, Holm in view of Graham discloses the system of claim 3. Holm additionally discloses wherein the one or more processing devices are further configured to: identify, from the one or more interface specifications, one or more similar interface specifications (Holm, para [0035], identifies similarities and groups together shared endpoints).    

Regarding claim 6, Holm in view of Graham discloses the system of claim 3. Holm additionally discloses wherein the one or more processing devices are further configured to: compare the one or more logical properties of a second interface specification with the one or more logical properties of a first interface specification; and identify one or more common logical properties between the first interface specification and the second interface specification (Holm, para [0035], identifies similarities and groups together shared endpoints).

Regarding claim 10, Holm discloses a computer program product, the computer program product comprising: 
one or more computer readable storage media; and 
program instructions collectively stored on the one or more computer-readable storage media, the program instructions comprising: 
program instructions to identify one or more interface systems for one or more facilities, wherein each facility of the one or more facilities includes a centralized computing system (Holm, para [0033], identify the payloads that share the same endpoint); 
program instructions to capture one or more interface specifications for the respective one or more interface systems (Holm, para [0034], records whether a request to the datastore results in a failed/successful retrieval by a server. In some implementations); 
program instructions to create one or more JavaScript Object Notation (JSON) data from the one or more interface specifications, wherein each JSON data of the one or more JSON data includes one or more logical properties associated with the respective one or more interface systems (Holm, para [0038], JSON schemas generated per endpoint); 
program instructions to create one or more JSON file combinations through stitching at least a portion of the one or more JSON data (Holm, para [0071], JSON schema based on a composite payload generated from merging payloads 602-606); and 
P202003888US01Page 45 of 50program instructions to establish cloud-based communications between the one or more interface systems and the respective centralized system of the one or more facilities through the one or more JSON data combinations (Holm, para [0117], establish between them connections for submitting requests for schema generation, payload generation, and/or API testing to the schema builder 104, the payload builder 502, and the API tester 570, and returning one or more JSON schemas, one or more generated payloads, and or one or more API test results to the end user clients).
Holm does not disclose the one or more JSON data are JSON files.
Graham discloses: 
two or more JavaScript Object Notation (JSON) files from the one or more interface specifications, wherein each JSON file of the two or more JSON files includes one or more logical properties (Graham, para [0053], para [0060], processes 2 images with corresponding JSON strings, representing 2 files. The JSON strings contain are related to linear groupings, facings structures, recognized products, and product indicators related to the recognized products); 
create one or more JSON file combinations through stitching at least a portion of the two or more JSON files (Graham, para [0053], para [0058], para [0060], uses the JSON strings to stitch together the images and corresponding JSON strings to generate a JSON string of the final stitched image).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the JSON data to be metadata stored separately with images, based on the teachings of Graham, and then stitching the metadata, JSON strings, together. The motivation for doing so would have been to easily keep track of large sets of information (Graham, para [0005]).

Regarding claim 12, Holm discloses a computer-implemented method comprising: 
identifying one or more interface systems for one or more facilities, wherein each facility of the one or more facilities includes a centralized computing system (Holm, para [0033], identify the payloads that share the same endpoint);  
capturing one or more interface specifications for the respective one or more interface systems (Holm, para [0034], records whether a request to the datastore results in a failed/successful retrieval by a server. In some implementations); 
creating one or more JavaScript Object Notation (JSON) data from the one or more interface specifications, wherein each JSON data of the one or more JSON data includes one or more logical properties associated with the respective one or more interface systems (Holm, para [0038], JSON schemas generated per endpoint); 
creating one or more JSON data combinations through stitching at least a portion of the one or more JSON files (Holm, para [0071], JSON schema based on a composite payload generated from merging payloads 602-606); and 
establishing cloud-based communications between the one or more interface systems and the respective centralized system of the one or more facilities through the one or more JSON data combinations (Holm, para [0117], establish between them connections for submitting requests for schema generation, payload generation, and/or API testing to the schema builder 104, the payload builder 502, and the API tester 570, and returning one or more JSON schemas, one or more generated payloads, and or one or more API test results to the end user clients).
Holm does not disclose the one or more JSON data are JSON files.
Graham discloses: 
two or more JavaScript Object Notation (JSON) files from the one or more interface specifications, wherein each JSON file of the two or more JSON files includes one or more logical properties (Graham, para [0053], para [0060], processes 2 images with corresponding JSON strings, representing 2 files. The JSON strings contain are related to linear groupings, facings structures, recognized products, and product indicators related to the recognized products); 
create one or more JSON file combinations through stitching at least a portion of the two or more JSON files (Graham, para [0053], para [0058], para [0060], uses the JSON strings to stitch together the images and corresponding JSON strings to generate a JSON string of the final stitched image).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the JSON data to be metadata stored separately with images, based on the teachings of Graham, and then stitching the metadata, JSON strings, together. The motivation for doing so would have been to easily keep track of large sets of information (Graham, para [0005]).

Regarding claim 14, Holm in view of Graham discloses the method of claim 12. Holm additionally discloses further comprising: analyzing, serially, each interface specification of the one or more interface specifications; and identifying the one or more logical properties in each interface specification of the one or more interface specifications (Holm, para [0034-35], analyzes stored data, identifies similarities and groups together shared endpoints).  

Regarding claim 16, Holm in view of Graham discloses the method of claim 14. Holm additionally discloses wherein the one or more processing devices are further configured to: identify, from the one or more interface specifications, one or more similar interface specifications (Holm, para [0035], identifies similarities and groups together shared endpoints).    

Regarding claim 17, Holm in view of Graham discloses the method of claim 14. Holm additionally discloses wherein the analyzing each interface specification comprises: comparing the one or more logical properties of a second interface specification with the one or more logical properties of a first interface specification; and identifying one or more common logical properties between the first interface specification and the second interface specification (Holm, para [0035], identifies similarities and groups together shared endpoints).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Holm United States Patent Application Publication US 2019/0188288 in view of Graham United States Patent Application Publication US 2017/0177172 in further view of Nguyen United States Patent Application Publication US 2014/0310591.
Regarding claim 2, Holm in view of Gatter discloses the system of claim 1. Holm in view of Gatter does not disclose wherein the one or more processing devices are further configured to: store the one or more JSON files and the JSON file combinations, wherein the one or more JSON files and JSON file combinations are standardized and reusable.
Nguyen discloses wherein the one or more processing devices are further configured to: store the one or more JSON files and the JSON file combinations, wherein the one or more JSON files and JSON file combinations are standardized and reusable (Nguyen, para [0033], stores and transforms templates).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the use of JSON files to include templates. The motivation for doing so would have been to minimize rework of documents in a testing and design process (Nguyen, para [0004-5]).

Regarding claim 13, Holm in view of Gatter discloses the method of claim 12. Holm in view of Gatter does not disclose wherein the one or more processing devices are further configured to: store the one or more JSON files and the JSON file combinations, wherein the one or more JSON files and JSON file combinations are standardized and reusable.
Nguyen discloses wherein the one or more processing devices are further configured to: store the one or more JSON files and the JSON file combinations, wherein the one or more JSON files and JSON file combinations are standardized and reusable (Nguyen, para [0033], stores and transforms templates).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the use of JSON files to include templates. The motivation for doing so would have been to minimize rework of documents in a testing and design process (Nguyen, para [0004-5]).

Claims 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holm United States Patent Application Publication US 2019/0188288 in view of Graham United States Patent Application Publication US 2017/0177172 in further view of Eilebrecht United States Patent Application Publication US 2020/0349164.
Regarding claim 4, Holm in view of Gatter discloses the system of claim 3. Holm in view of Gatter does not disclose wherein the one or more processing devices are further configured to: use a generic parser to analyze a first portion of the one or more interface specifications; and use a separate parser to analyze a second portion of the one or more interface specifications.
Eilebrecht discloses one or more processing devices are further configured to: use a generic parser to analyze a first portion of the one or more interface specifications; and use a separate parser to analyze a second portion of the one or more interface specifications (Eilebrecht, para [0014], parallel parsing of data blocks).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing of data to include parallel parsing of data blocks based on the teachings of Eilebrecht. The motivation for doing so would have been processing increased volumes of data in a cloud system (Eilebrecht, para [0002]).
 
Regarding claim 15, Holm in view of Gatter discloses the method of claim 14. Holm in view of Gatter does not disclose wherein the one or more processing devices are further configured to: use a generic parser to analyze a first portion of the one or more interface specifications; and use a separate parser to analyze a second portion of the one or more interface specifications.
Eilebrecht discloses one or more processing devices are further configured to: use a generic parser to analyze a first portion of the one or more interface specifications; and use a separate parser to analyze a second portion of the one or more interface specifications (Eilebrecht, para [0014], parallel parsing of data blocks).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing of data to include parallel parsing of data blocks based on the teachings of Eilebrecht. The motivation for doing so would have been processing increased volumes of data in a cloud system (Eilebrecht, para [0002]).

Claims 7-9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holm United States Patent Application Publication US 2019/0188288 in view of Graham United States Patent Application Publication US 2017/0177172, in further view of Gatter United States Patent Application Publication US 2021/0124799.
Regarding claim 7, Holm in view of Graham discloses the system of claim 6. Holm in view of Graham does not disclose the additional limitations of claim 7.
Gatter discloses wherein the one or more processing devices are further configured to: create one or more fragmented JSON files, wherein each fragmented JSON file of the one or more fragmented files corresponds to at least one of the one or more logical properties (Gatter, para [0027], JSON representation has properties of document sorted).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the schema structures of Holm to be in a file. The motivation for doing so would have been to provide lightweight, platform and language-independent transport options (Gatter, para [0019]).

Regarding claim 8, Holm in view of Graham in further view of Gatter discloses the system of claim 7. Gatter additionally discloses wherein the one or more processing devices are further configured to: P202003888US01Page 44 of 50incorporate one or more portions of the second interface specification into a first fragmented JSON file of the one or more fragmented JSON files at least partially based on the identified one or more common logical properties; and create a second fragmented JSON file of the one or more fragmented JSON files at least partially based on identifying no common logical properties (Gatter, para [0028-29], incorporates properties added. Creates a delta document of changes/differences).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the schema structures of Holm to be in a file. The motivation for doing so would have been to provide lightweight, platform and language-independent transport options (Gatter, para [0019]).

Regarding claim 9, Holm in view of Graham in further view of Gatter discloses the system of claim 7. Gatter additionally discloses wherein the one or more processing devices are further configured to: determine one of no commonality, partial commonality, and full commonality between two or more fragmented JSON files of the one or more fragmented JSON files; rename the two or more fragmented JSON files of the one or more fragmented JSON files with a common name for those determinations of full commonality; and create a new fragmented JSON file through extracting one or more common properties from the two or more fragmented JSON files of the one or more fragmented JSON files for those determinations of partial commonality (Gatter, para [0029], Creates a delta document of changes/differences; Gatter, para [0087,89], fig 4, elements 408-412 and 414, identifies whether a property with the same name exists and compares the properties. Creates delta object notation document).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the schema structures of Holm to be in a file. The motivation for doing so would have been to provide lightweight, platform and language-independent transport options (Gatter, para [0019]).

Regarding claim 18, Holm in view of Graham discloses the method of claim 17. Holm in view of Graham does not disclose the additional limitations of claim 18.
Gatter discloses wherein the creating one or more JSON files comprises: creating one or more fragmented JSON files, wherein each fragmented JSON file of the one or more fragmented files corresponds to at least one of the one or more logical properties (Gatter, para [0027], JSON representation has properties of document sorted).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the schema structures of Holm to be in a file. The motivation for doing so would have been to provide lightweight, platform and language-independent transport options (Gatter, para [0019]).

Regarding claim 19, Holm in view of Graham in further view of Gatter discloses the method of claim 7. Gatter additionally discloses wherein the creating one or more fragmented JSON files further comprises: incorporating one or more portions of the second interface specification into a first fragmented JSON file of the one or more fragmented JSON files at least partially based on the identified one or more common logical properties; and creating a second fragmented JSON file of the one or more fragmented JSON files at least partially based on identifying no common logical properties (Gatter, para [0028-29], incorporates properties added. Creates a delta document of changes/differences).  
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the schema structures of Holm to be in a file. The motivation for doing so would have been to provide lightweight, platform and language-independent transport options (Gatter, para [0019]).

Regarding claim 20, Holm in view of Graham in further view of Gatter discloses the method of claim 18. Gatter additionally discloses wherein the creating one or more JSON file combinations further comprises: determining one of no commonality, partial commonality, and full commonality between two or more fragmented JSON files of the one or more fragmented JSON files; renaming the two or more fragmented JSON files of the one or more fragmented JSON files with a common name for those determinations of full commonality; and creating a new fragmented JSON file through extracting one or more common properties from the two or more fragmented JSON files of the one or more fragmented JSON files for those determinations of partial commonality (Gatter, para [0029], Creates a delta document of changes/differences; Gatter, para [0087,89], fig 4, elements 408-412 and 414, identifies whether a property with the same name exists and compares the properties. Creates delta object notation document).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the schema structures of Holm to be in a file. The motivation for doing so would have been to provide lightweight, platform and language-independent transport options (Gatter, para [0019]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holm United States Patent Application Publication US 2019/0188288 in view of Graham United States Patent Application Publication US 2017/0177172 in further view of Gatter United States Patent Application Publication US 2021/0124799 as modified by Eilebrecht United States Patent Application Publication US 2020/0349164.
Regarding claim 11, Holm in view of Graham discloses the computer program product of claim 10. Holm discloses further comprising: 
program instructions to analyze, serially, each interface specification of the one or more interface specifications; program instructions to identify the one or more logical properties in each interface specification of the one or more interface specifications (Holm, para [0034-35], analyzes stored data, identifies similarities and groups together shared endpoints);
program instructions to compare the one or more logical properties of a second interface specification with the one or more logical properties of a first interface specification; 
program instructions to identify one or more common logical properties between the first interface specification and the second interface specification (Holm, para [0035], identifies similarities and groups together shared endpoints).  
Holm in view of Graham does not disclose:
program instructions to use a generic parser to analyze a first portion of the one or more interface specifications;
program instructions to use a separate parser to analyze a second portion of the one or more interface specifications; 
 program instructions to incorporate one or more portions of the second interface specification into a first fragmented JSON file of the one or more fragmented JSON files at least partially based on the identified one or more common logical properties; and 
program instructions to create a second fragmented JSON file of the one or more fragmented JSON files at least partially based on identifying no common logical properties; 
program instructions to determine one of no commonality, partial commonality, and full commonality between two or more fragmented JSON files of the one or more fragmented JSON files; program instructions to rename the two or more fragmented JSON files of the one or more fragmented JSON files with a common name for those determinations of full commonality; and 
P202003888US01Page 46 of 50program instructions to create a new fragmented JSON file through extracting one or more common properties from the two or more fragmented JSON files of the one or more fragmented JSON files for those determinations of partial commonality.
Gatter discloses:
program instructions to incorporate one or more portions of the second interface specification into a first fragmented JSON file of the one or more fragmented JSON files at least partially based on the identified one or more common logical properties (Gatter, para [0027-28], JSON representation has properties of document sorted. Incorporates properties added); and 
program instructions to create a second fragmented JSON file of the one or more fragmented JSON files at least partially based on identifying no common logical properties (Gatter, para [0028-29], incorporates properties added. Creates a delta document of changes/differences); 
program instructions to determine one of no commonality, partial commonality, and full commonality between two or more fragmented JSON files of the one or more fragmented JSON files; program instructions to rename the two or more fragmented JSON files of the one or more fragmented JSON files with a common name for those determinations of full commonality (Gatter, para [0029], Creates a delta document of changes/differences); and 
P202003888US01Page 46 of 50program instructions to create a new fragmented JSON file through extracting one or more common properties from the two or more fragmented JSON files of the one or more fragmented JSON files for those determinations of partial commonality (Gatter, para [0087,89], fig 4, elements 408-412 and 414, identifies whether a property with the same name exists and compares the properties. Creates delta object notation document).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the schema structures of Holm to be in a file. The motivation for doing so would have been to provide lightweight, platform and language-independent transport options (Gatter, para [0019]).
Holm in view of Graham in further view of Gatter does not disclose:
program instructions to use a generic parser to analyze a first portion of the one or more interface specifications;
program instructions to use a separate parser to analyze a second portion of the one or more interface specifications.
Eilebrecht discloses program instructions to use a generic parser to analyze a first portion of the one or more interface specifications; program instructions to use a separate parser to analyze a second portion of the one or more interface specifications (Eilebrecht, para [0014], parallel parsing of data blocks).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the processing of data to include parallel parsing of data blocks based on the teachings of Eilebrecht. The motivation for doing so would have been processing increased volumes of data in a cloud system (Eilebrecht, para [0002]).

Response to Arguments
Applicant’s arguments, filed 6/22/22, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The previous 35 USC 101 rejection of claims 10-11 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 6/22/22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178